internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc ita - plr-124884-02 date date number release date index number re attn ein dear this is in reference to a form_1128 application to adopt change or retain a tax_year submitted on behalf of the above-named taxpayer requesting permission to change its accounting_period for federal_income_tax purposes from a taxable_year ending april to a calendar taxable_year ending december effective december the taxpayer has requested that the form_1128 be considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administration regulations the taxpayer's form_1128 requesting a change in accounting_period to a tax_year ending december was due on or before date ie the 15th day of the second month following the close of the short_period resulting from the change the information furnished indicates that the application_for the change in accounting_period was filed late because of an error or misunderstanding the form was filed however within days of the due_date sec_1_442-1 of the income_tax regulations provides that in order to secure the commissioner’s consent to a change in accounting_period the taxpayer must file an application on form_1128 with the commissioner on or before the 15th day of the second calendar month following the close of the short_period section of revproc_2000_11 2000_3_irb_312 states in part a form_1128 filed pursuant to that revenue_procedure will be considered timely filed for purposes of sec_1 b if and only if it is filed on or before the time including extensions for filing the return for the short_period required by such change sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government based upon the facts and information submitted and the representations made it is held that the taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied in this case and the taxpayer's late-filed form_1128 requesting permission to change to a tax_year ending december effective for the short_period of may to december is considered timely filed the ruling contained in this letter is based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of an examination process a copy of this letter_ruling and taxpayer's form_1128 are being forwarded to the cincinnati service_center where the taxpayer files its federal_income_tax returns with instructions that the form_1128 be considered timely filed and processed in accordance with established procedures under revproc_2000_11 in accordance with the provisions of a power_of_attorney currently on file we are also sending a copy of this letter_ruling to the taxpayer's authorized representative this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely _______________________ j charles strickland senior technician reviewer branch office of associate chief_counsel income_tax accounting
